NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10158

                Plaintiff-Appellee,             D.C. No. CR-04-00284-PCT-DLR

 v.
                                                MEMORANDUM*
RONALD GENE ROSS, JR.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                             Submitted June 18, 2021**
                             San Francisco, California

Before: M. SMITH and VANDYKE, Circuit Judges, and GORDON,*** District
Judge.

      Defendant Ronald Gene Ross, Jr. was convicted of one count of receiving

child pornography in violation of 18 U.S.C. § 2252A(a)(2). He was sentenced to 78


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Andrew P. Gordon, United States District Judge for
the District of Nevada, sitting by designation.
months in prison and a lifetime term of supervised release. In 2020, the district court

revoked his supervised release and sentenced him to 72 days in custody and lifetime

supervised release. Ross challenges two conditions of supervised release related to

polygraph exams that may be conducted as part of his treatment program. We have

jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.

      The government contends that this case is not ripe for review. However, “[a]

term of supervised release, even if contingent, is part and parcel of the defendant’s

sentence and can be challenged on direct appeal.” United States v. Weber, 451 F.3d

552, 557 (9th Cir. 2006). Ross asserts a facial challenge to alleged inconsistencies

in his conditions of supervised release so that challenge is ripe for review.

      Ross argues that the conditions violate his Fifth Amendment rights because

he may be discharged from the required treatment program based on a valid

invocation of the Fifth Amendment during polygraph exams, and the discharge could

lead to revocation of his supervision. “We review the district court’s decision to

impose conditions of supervised release for abuse of discretion.” United States v.

Stoterau, 524 F.3d 988, 1002 (9th Cir. 2008). “[W]e review de novo claims that

such conditions violate the Constitution.” United States v. Evans, 883 F.3d 1154,

1159–60 (9th Cir. 2018).

      The conditions do not violate the Fifth Amendment. “[A] defendant retains

his Fifth Amendment rights during” polygraph exams. Stoterau, 524 F.3d at 1003–


                                          2
04 (citation omitted). The absence of language ensuring compliance with the Fifth

Amendment does not render the condition unconstitutional or otherwise infirm.

The government admits that Ross’s supervised release cannot be revoked based on

a valid invocation of the Fifth Amendment during a polygraph exam.

      The judgment of the district court is AFFIRMED.




                                        3